Citation Nr: 1201110	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for depression, claimed as mental health.  In January 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal for his psychiatric disorder claim in June 2008.

In September 2010, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2011, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an August 2011 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate consideration.

Additionally, the Board notes that in June 2011, following certification of his appeal to the Board, the Veteran submitted additional evidence in support of his claim, including additional service treatment records.  As this evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 20.1304 (2011); see also 38 C.F.R § 19.31 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.

The Veteran claims that he currently experiences anxiety and depression as a result of his military service.  Specifically, he contends that his psychiatric symptoms are the result of an in-service accident, in which he was burned by the sudden explosion of a fifty caliber bullet that he was holding.  Thus, he believes service connection is warranted.

The Veteran's VA treatment records reflect that he has been treated for anxiety and depression.  At various times, he has also been diagnosed with substance-induced mood disorder with psychotic features and had a positive posttraumatic stress disorder screen.

The Veteran's service treatment records indicate that he sustained injury when he was attempting to remove power from a cartridge and it accidentally exploded into his face in August 1973, confirming his reports of an in-service explosion.

In a March 2011 remand, the Board determined that in light of the evidence showing an in-service accident, post-service psychiatric complaints and treatment, and the Veteran's report that his psychiatric symptoms are related to his in-service accident, an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety. 

It appears that the AMC scheduled such an examination in April 2011 and mailed the Veteran a letter indicating that they were developing his claim.  The Veteran failed to appear for this examination.  In an August 2011 statement, the Veteran reported that had no notice of the scheduled examination prior to it occurring. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that 'where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.'  Id.  A new VA examination should therefore be scheduled to comply with the terms of the previous remands and to address whether the Veteran's diagnosed psychiatric disability was caused by service.

The Veteran is notified that this examination is necessary to evaluate his claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his acquired psychiatric disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  After completion of the above, the Veteran should be scheduled for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder present, to include the Veteran's previously diagnosed anxiety disorder and depression. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, and the examination report should reflect that such a review was conducted.  All indicated studies should be performed.

The examiner must state whether it is at least as likely as not that the Veteran's current anxiety disorder and/or depression and/or any other identified psychiatric disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service, to include the in-service explosion of a dud bullet.  If the examiner identifies any personality disorder(s), s/he should specifically comment on whether any other mental disorder exists that is superimposed upon the personality disorder(s).

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


